DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After-Final Amendment has been entered.  Applicant’s amendment and corresponding arguments, see Pages 09-11, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the claims have overcome the 112b rejection set forth in the previous Office Action mailed 1/26/2021.  Claims 5-27 were previously indicated as allowable.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a controller to operate the pressing die, wherein the controller is programmed to control the pressing die to apply pressure onto the layer of build material granules sufficient to fragment a majority of the build material granules into primary particles to increase the density of the layer of build material granules...”
meaning the pressure exerted on the granules causes the fragmentation of said granules into primary particles from aggregates.

The closest prior art of record, Balistreri (US 2016/0148962 A1) discloses spreading build material granules into a layer on a build area platform (200, Paragraph 0087; granule or powder);25 WO 2017/131790 PCT/US2016/015841applying pressure onto the layer of spread build material granules (206 in Figure 2, Paragraphs 0031-0032) to increase the density of the layer of build material (Paragraph 0012; the compression plate is used to apply a force to the top layer of the power allowing for a pre-determined density); and depositing a fusing agent into selected areas of the layer of spread build material granules (Paragraphs 0029-0030; the trolley travels over the print bed to dispense liquid binder onto the compressed powder), wherein the fusing agent is to facilitate binding of the primary particles in the selected areas to each other (implicit from Paragraphs 0023, 0098).  However, Balistreri neither teaches nor suggests a controller programmed to control a pressing die to apply pressure onto a layer of spread build material granules to fragment the build material granules into primary particles to increase the density of the layers of build material granule.  In fact, Balistreri discloses the granules are compressed via the plate so as to compact the layer of granules to pre-determined density (paragraph 0012; the compression plate can be used to apply a pre-determined density of powder to be achieved for each layer of the printed object).  Balistreri makes no mention of a controller programmed, or configured, to apply a force onto the granules sufficient to fragment said granules into primary particles.  As disclosed in the current applicant, breaking the granules into primary particles 
Claims 2-4 are allowable at least for depending on claim 1.
Claims 5 and 14 are allowable for requiring:
“…applying pressure onto the layer of spread build material granules to fragment the build material granules into primary particles to increase the density of the layers of build material granules; and 
depositing a fusing agent into selected areas of the layer of spread build material granules…” with respect to claim 5; and
”…machine readable instructions that are to cause the controller to:
…control a pressing die to apply a sufficient level of pressure onto the layer of ceramic build material granules to cause a majority of the ceramic build material granules to be fragmented and thereby increase a density of the layer of ceramic build material granules” with respect to claim 14.
meaning the pressure exerted on the granules causes the fragmentation of said granules into primary particles from aggregates.
While exerting a pressure onto build material granules for compaction is well known in the art, the prior art neither teaches nor suggests applying pressure onto a layer of spread build material granules to fragment the build material granules into primary particles to increase the density of the layers of build material granule nor, in the case of claim 14, machine readable instructions to cause a controller to exert said pressure using a pressure die.
the compression plate can be used to apply a pre-determined density of powder to be achieved for each layer of the printed object).  As such, Applicant argues, see Page 11, there is no indication the compression disclosed in Balistreri does anything more than remove voids in the powder layers; Examiner agrees.  Balistreri makes no mention of applying a force onto the granules so as to fragment said granules but only to compact the layers thereof as discussed paragraph 0012.  Balistreri does disclose the use granules and powders of varying particle sizes (paragraph 0096), however, said use is directed to allow tighter packing of the granules during compression (paragraph 0097; a mix of grain size or all small grain sizes can allow for tighter packing, that is, higher density under compression.  This further supports the argument the pressure exerted on the granules as disclosed Balistreri is limited to merely compression and not directed towards fragmenting granules into their primary particles, as discloses in the current application.
by setting the average particle diameter of the laser sintering powder within the above range, the balance of the particle diameter between the laser sintering powder and the metal particles is optimized).  Hence, it would be improper hindsight to provide a method comprising applying pressure onto a layer of spread build material granules to fragment the build material granules into primary particles to increase the density of the layers of build material granules; and thereafter depositing a fusing agent into selected areas of the layer of spread build material granules.  As discloses in the current application, fragmenting the build material granules allows the particles 
Claims 5-13 and 16-21 are allowable at least for depending on claim 5.  Claim 15 is allowable at least for depending on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/15/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748